Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 are pending. 
IDS filed on 01/21/2020 has been entered and considered.
Please refer to the below action.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Regarding independent claim 6:
	The claim requires “a graphical user interface (GUI) configured to display and select text received from the first and the second NLP engine; and logic circuitry configured to receive voice as an input and route the voice to the first NLP engine if a word is not selected on the GUI, and also configured to route the voice to the second NLP engine if a word is selected on the GUI”.
      In relying on the claim languages and that of the specification, it is not clear if the select word is supposed to be the same as the select text, or if the select word is different than the select text. The claim, thereby, is rejected as being indefinite and unclear. For purpose of examination, the Examiner interprets said word to be the same thing as the select text. Applicant needs to positively recite the necessary 

           Regarding independent claim 9:
	   The claim requires “receiving voice as an input; determining if a word has been selected on a graphical user interface (GUI) and routing the voice to a first NLP engine if the word is not selected on the GUI”.
      In relying on the claim languages and that of the specification, it is not clear which word is supposed to be determined to have been selected, as it is further unclear and ambiguous what this word is being referred or how it is related to the received voice input. The claim, thereby, is rejected as being indefinite and unclear. For purpose of examination, the Examiner interprets said word as translated text from the input voice, or a translation candidate word corresponding to the voice input.   
       Applicant needs to positively recite the necessary elements, and novel subject matter to more effectively claim the subject matter which applicant regards as his invention. The claim currently with those limitations are found to be indefinite, 

      Examiner respectfully advises applicant to review all pending claims and to positively and particularly point out the claimed subject matter which the applicant regards as the invention, in order to expedite the precaution of the application and shorten the time of examining process.

Accordingly, the claimed subject matter of this application as currently claimed is unpatentable under the provisions of 35 U.S.C. 112, second paragraph.  Therefore, the above claim is rejected under USC 112 second, as best understood by examiner as indicated in this office action above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Kuczmarski et al (US 2020/0184158, A1), in view of Malhotra et al (US 2020/0020319, A1).

     Regarding claim 1, Kuczmarski teaches an apparatus for performing speech recognition (the system of at least Figs. 1-2 and para. 0037-0038 and 0108-0111 comprises an apparatus 106 or 119, each of said apparatus 106 or 119 configured with a text-to speech engine and a speech-to- text engine and set of natural processing modules  which as further shown in at least Fig. 2 and 9 and para. 0108 
the apparatus comprising: 
a first language-processing engine configured to perform speech recognition on speech received in a first language and output recognized speech as text in the first language (any of the first language-processing means or engine of Figs. 1, and 9 performs as shown in at least Fig. 2 and 9 and para. 0108 speech recognition on speech received in a first language S250 and output recognized speech as text S254, and Korean text S950 of  Fig. 9 in the first language); 
a second language-processing engine configured to perform speech recognition on speech received in a second language and output recognized speech as text in the first language (any of second language-processing means or engine of Figs. 1, and 9 and para. 0111-0112 and 0117 performs as shown in at least Fig. 2 and 9 speech recognition on speech received in a second language S256, S260 and output 
a graphical-user interface (GUI) configured to display text in the first language and also select the text in the first language (generated text of para. 0108-0114 are outputted to the user via at least  GUI of para. 0068 configured understoodly to display said text in the first language or second language and also understoodly adapted to select said text in the first language);
logic circuitry configured to: 
use the first language-processing engine to perform speech recognition using the first language, outputting the text in the first language to the GUI (said performed recognition of para. 0108 and outputting Fig.2 via obviously the GUI of para. 0068);
receive additional speech in the second language (the system of para. 0114 may send replacement natural language output in the send language as said understood receive additional speech in the second language for retranslation); 
provide the additional speech received in the second language to the second language-processing engine (para. 0114); 
receive additional text in the first language that identifies the additional speech received in the second language (received text output of further para. 0115 and 
replace the selected text in the first language with the additional text in the first language (said replacement received text para. 0114 and 0118 obviously replace said selected text in the first language).
    However, Kuczmarski is silent regarding specifically determine that the text in the first language has been selected on the GUI and replace the selected text in the first language with the additional text in the first language.
     Malhotra teaches in at least para. 0018 and Fig. 2 the user may select GUI text by at least vocally or manually to be edited, the selection triggers the system to route voice command and the select words for translation by a natural language translator which output and display text on the GUI, said outputted text replace the selected text in the first language with said additional text in the first language. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuczmarski in view of Malhotra to include wherein determine that the text in the first language has been selected on the GUI and replace the selected text in the first language with the additional text in the first language, as discussed above, as Kuczmarski in view of Malhotra are in the same field of endeavor of displaying on a graphical-user interface (GUI) text data in a first language and/or second language using a 

     Regarding claim 2 (according to claim 1), Kuczmarski is silent regarding wherein: selected text on the GUI serves as a trigger for the logic circuitry to provide the additional speech received in the second language to the second language-processing engine.


      Regarding claim 3 (according to claim 1), Kuczmarski is silent regarding wherein the logic circuitry is also configured to: receive specifically additional speech in the first language and provide the additional speech received in the first language to the first language- processing engine.
       Malhotra further teaches in at least para. 0017-0018 and Fig. 2 provided additional correction speech received in a first or second language and further provided to a first language- processing engine or second language processing according to obviously user intents. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuczmarski in view of Malhotra to include wherein receive specifically additional speech in the first language and provide the additional speech received in the first language to the first language- processing engine, as 

      Regarding claim 4 (according to claim 3), Kuczmarski further teaches wherein the second language-processing engine is configured to receive the additional 

      Regarding claim 5 (according to claim 4), Kuczmarski further teaches wherein the first language-processing engine is configured to receive the additional utterance received in the first language and recognized utterance as text in the first language that was output by the second NLP engine to determine a best translation of the additional utterance in the first language (retranslation of further para. 0114-0115 and 0117 obviously entails retranslation of displayed text or initial or additional utterances as obviously received additional text utterances in a case of incorrect translation of texts further para. 0114-0115 and 0117 which obviously maybe received in the first language and recognized speech as text in the first language from a second language by obviously translated by a second NLP engine to determine obviously a best translation of the additional utterance in the first language).
     However, Kuczmarski is silent regarding said language-processing engine configured to receive specifically additional speech received in the first language and recognized speech as text in the first language that was output by the second NLP engine to determine a best translation of the additional speech in the first language. 


    Regarding claim 6, Kuczmarski teaches an apparatus (the system of at least Figs. 1-2 and para. 0037-0038 and 0108-0111 comprises an apparatus 106 or 119, each of said apparatus 106 or 119 configured with a text-to speech engine and a speech-to- text engine and set of natural processing modules which as further shown in at 
a first natural-language processing (NLP) engine configured to receive voice in a first language, and output text in the first language (any of the first language-processing means or engine of Figs. 1, and 9 performs as shown in at least Fig. 2 and 9 and para. 0108 speech recognition on speech received in a first language S250 and output recognized speech as text S254, and Korean text S950 of  Fig. 9 in the first language); 
a second NLP engine configured to receive voice in a second language, and 
output text in the first language (any of second language-processing means or engine of Figs. 1, and 9 and para. 0111-0112 and 0117 performs as shown in at least Fig. 2 and 9 speech recognition on speech received in a second language S256, S260 and output recognized speech as text S254, and Korean text S950 of  Fig. 9 in the first language);

    However, Kuczmarski is silent regarding logic circuitry configured to receive voice as an input and route the voice to the first NLP engine if a word is not selected on the GUI, and also configured to route the voice to the second NLP engine if a word is selected on the GUI.
      Malhotra teaches a case of routing voice data for translation depending in a case if text or word are selected by a user or system of Fig. 2, and para. 0018 in a case the user of Fig. 2 and para. 0018 selects words on the GUI in addition to provided voice data, the systems when conducting error correction of selected words would route receive voice input S204 and inputs of para. 0018 to a special NLP engine if a word is selected on the GUI or otherwise as understood in S201 route the voice to the first NLP if obviously a word is not or not yet selected on the GUI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuczmarski in view of Malhotra to include wherein receive voice as an input and route the voice to the first NLP engine if a word is not selected on the GUI, and 


      Regarding claim 7 (according to claim 6), Kuczmarski further teaches wherein the logic circuitry is also configured to replace a selected word with additional text received by the second NLP engine (para. 0114 and 0118 further teaches the replacement of incorrect translated texts in a second language by obviously a second translation unit or said second NLP engine for replacing understoodly obvious selected texts).  


      Regarding claim 8 (according to claim 6), Kuczmarski further teaches wherein the voice received as input comprises voice in the first language or the second language (received voice of at least para. 0108 further comprises said input voice in the first language or the second language).

Claims 9-13 rejected under 35 U.S.C. 103 as being unpatentable and obvious over by Dasgupta et al (US 2018/0330732, A1), in view of Malhotra.


receiving voice as an input (inputted voice of para. 0046);
determining if a word has been selected on a graphical user interface (GUI) (user in further para. 0049-0050 and 0044 further selects text 322 for translation on GUI). 
      However, Dasgupta is silent regarding routing the voice to a first NLP engine if the word is not selected on the GUI, otherwise routing the voice to a second NLP engine if a word is selected on the GUI.
      Malhotra teaches a case of routing voice data for translation depending in a case if text or word are selected by a the user or system of Fig. 2, in a case the user of Fig. 2 and para. 0018 selects words on the GUI in addition to provided voice data, the systems when conducting error correction of selected words would route receive voice input S204 to a special NLP engine if a word is selected on the GUI or otherwise as understood in S201 route the voice to the first NLP if obviously a word is not or not yet selected on the GUI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dasgupta in view of Malhotra to include wherein routing the voice to a first NLP engine if the word is not selected on the GUI, otherwise routing the voice to a second NLP engine if a word is selected on the GUI, as discussed above, as Dasgupta in view of Malhotra are in the same field of endeavor 



      Regarding claim 11 (according to claim 10), Dasgupta further teaches wherein the second NLP engine is configured to receive the voice in a second language and output text in the first language (the user of para. 0046-0050 may likewise may send or request speech or voice in a second language to be outputted as text in the obvious first language).

      Regarding claim 12 (according to claim 11), Dasgupta further teaches wherein further comprising the step of: receiving text from the second NLP engine and replacing the selected word with text received from the second NLP engine (para. 0049 further implies when the language translation module is updated, the GUI then retranslates displayed text as said receiving text and replacing in a case selected word with text received from said obvious second NLP engine).



Claim Standings
Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, or properly incorporated in the independent claims . including all of the limitations of the base claim and any intervening claims, and if outstanding rejections are overcome.
        The prior art do not appear to teach at least 14. The method of claim 9 wherein the step of receiving the voice as an input comprises the step of receiving a first and a second word and wherein; and routing the first and the second words to the first NLP engine if the word is not selected on the GUI, otherwise routing the first word to the first NLP engine and the second word to the second NLP engine if a word is selected on the GUI.
      15. The method of claim 14 further comprising the step of: receiving text from the first NLP engine and replacing the selected word with the text received from the first NLP engine.





Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384. The examiner can normally be reached 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        3/12/2022